      Case 3:18-cv-16500-BRM-DEA Document 10-2 Filed 06/05/19 Page 1 of 1 PageID: 105


                                  Copyrights-In-Suit for IP Address 100.35.53.53

ISP: Verizon Internet Services
Location: Somerset, NJ



                                 Registration       Date of First          Effective Date of   Most Recent Hit
Title                            Number             Publication            Registration        UTC
Fashion Show Fucking             PA0002149328       01/04/2019             01/07/2019          01/07/2019

18 Year Old Models First Time    PA0002139384       09/30/2018             10/09/2018          12/18/2018
Threesome

Purely Perfect Pink              PA0002120139       05/26/2018             06/05/2018          12/18/2018

Sexy Movies Cum Inside           PA0002140490       09/14/2018             09/24/2018          12/10/2018

Sex With Gymnasts                PA0002140374       08/29/2018             09/24/2018          10/21/2018

A Walk To Remember               PA0002120291       05/11/2018             06/05/2018          10/21/2018

Threeway Strip Poker             PA0002133715       07/27/2018             08/02/2018          08/19/2018

Hot Office Sex                   PA0002139293       08/08/2018             08/27/2018          08/19/2018

Sunset Love                      PA0002130445       06/16/2018             07/03/2018          07/26/2018

The Morning After                PA0002130448       06/29/2018             07/03/2018          07/25/2018

Summertime Sex                   PA0002128253       07/13/2018             07/17/2018          07/25/2018

Moving Day Sex                   PA0002133713       07/21/2018             08/02/2018          07/25/2018


Total Malibu Media, LLC Copyrights Infringed: 12




                                                   EXHIBIT B
CNJ789
